Citation Nr: 9916153	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  94-18 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

Entitlement to service connection for a back disorder.

Entitlement to an increased evaluation for right 
chondromalacia patella, currently rated as 10 percent 
disabling.

Entitlement to an increased evaluation for left 
chondromalacia patella, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1978 to May 1982.

An April 1989 RO rating decision denied service connection 
for a back disability.  The veteran was notified of the 
determination in May 1989 and she did not appeal.

In 1990 and later years, the veteran submitted an application 
to reopen the claim for service connection for a back 
disorder and submitted claims for service connection for a 
psychiatric disability and a right ankle disability, and for 
increased ratings for chondromalacia of the right and left 
patellae.  This appeal comes to the Board of Veterans' 
Appeals (Board) from December 1990 and later RO decisions 
that denied service connection for psychiatric and right 
ankle disabilities, determined that there was no new and 
material evidence to reopen the claim for service connection 
for a back disorder, and denied increased ratings for the 
right chondromalacia patella and the left chondromalacia 
patella (each rated 10 percent).

In March 1996, the Board remanded the case to the RO for 
additional development.  A March 1997 RO rating decision 
granted service connection for a right ankle disability.  
Hence, the claim for service connection for this disability 
is no longer for appellate consideration.

In May 1998, the Board determined that new and material 
evidence had been submitted to reopen the claim for service 
connection for a back disorder and that the claim for service 
connection for a psychiatric disability had no legal merit.  
At that time, the Board again remanded the case to the RO for 
additional development with regard to the issues listed on 
the first page of this decision, and the file was returned to 
the Board in 1999.


FINDINGS OF FACT

1.  The veteran's low back problems in service were acute and 
transitory, resolved without residual disability, and are 
unrelated to her current low back problems.

2.  A chronic low back disability was first demonstrated many 
years after service and it is not causally related to an 
incident of service or a service-connected disability.

3.  The veteran's service-connected right knee condition is 
manifested primarily by pain and occasional non-compensable 
limitation of motion; compensable limitation of motion or 
instability is not found.

4.  The veteran's service-connected left knee condition is 
manifested primarily by pain and occasional non-compensable 
limitation of motion; compensable limitation of motion or 
instability is not found.


CONCLUSIONS OF LAW

1.  Residuals of lumbar fusion were not incurred in or 
aggravated by active service; arthritis of the lumbar spine 
may not be presumed to have been incurred in active service; 
the residuals of lumbar fusion are not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1998).

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the right patella are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate 
II, 4.71a, Codes 5003, 5010, 5014 (1998).

3.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the left patella are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate 
II, 4.71a, Codes 5003, 5010, 5014 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Back Disorder

A.  Factual Background

The veteran had active service from May 1978 to May 1982. 

Service medical records show that the veteran was treated for 
low back problems on various dates.  On January 19 and 22, 
1980, she was seen for complaints of pain starting in the 
upper chest and radiating around her back and down her arms.  
A report of her treatment on January 31, 1980, notes that she 
gave a history of jumping off a truck 2 days ago and that her 
chest started hurting her.  The assessment was anxiety.  On 
March 12, 1980, she was seen for complaints of sudden low 
back pain while standing.  There was tenderness in the mid 
and low back area.  Myositis was suspected.  A physical 
therapy consultation shows that the veteran was seen in March 
and April 1980 for back pain in the lumbosacral area.  There 
was no history of injury.  X-rays of the lumbosacral spine 
and sacroiliac joints in April 1980 revealed minimal 
scoliosis of the lumbar spine with the convexity to the left 
that appeared to be positional.  No abnormalities of the 
spine were noted.  An orthopedic consultation in May 1980 
notes that the veteran had complaints of low back pain 
traveling to her legs.  It was noted that X-rays were 
negative and that she had no orthopedic pathology.  Obesity 
and immature inadequate personality were noted.  A service 
department record reveals that the veteran was seen for back 
pain in January 1982.  The assessment was myalgia.

The veteran underwent a VA medical examination for separation 
from service in April 1982.  On a report of medical history 
she reported no history of recurrent back pain.  A back 
disorder was not found on examination at that time.

VA and private post-service medical reports of the veteran's 
treatment and evaluations in the 1980's and 1990's reveal 
that she was seen for various conditions, including back 
problems.  The more salient medical reports are discussed in 
the following paragraphs.

A private medical report dated in March 1986 shows that the 
veteran was seen for complaints of low back pain.  It was 
noted that examination of the back revealed no muscle spasms, 
but there was tenderness in the lumbosacral joint region, 
posteriorly.  X-rays of the lumbar spine reportedly revealed 
a lumbar lordosis with acute lumbosacral angle overlapping 
articular facets and some sclerotic changes of the articular 
facets of the lumbosacral and sacral area.  The diagnosis was 
acute lumbar lordosis.

A VA report of outpatient treatment in July 1986 shows that 
the appellant was seen for complaints of lower back pain.  
The diagnosis was lumbosacral strain, chronic.

A VA rehabilitation medical service report shows that the 
veteran was seen in August 1986.  She gave a history of low 
back pain for the last 5-6 months that was gradually 
worsening and becoming constant and excruciating.  X-ray of 
the lumbosacral spine reportedly did not reveal any pathology 
and showed normal intervertebral disc space and no 
obliteration of the intervertebral foramina.  On examination 
straight leg raising was impossible due to pain in the lumbar 
area.  The impression was lumbar spondylosis.

The veteran underwent a VA orthopedic examination in November 
1988.  She gave a history of slipping off the back of a truck 
while in service and striking her lower back.  She that she 
had pain in the small of her back with prolonged standing.  
X-rays of the lumbosacral spine revealed no abnormalities.  
No abnormalities were found on examination, and the examiner 
concluded that she had a normal low back.  

A private medical report shows that the veteran had an MRI 
(magnetic resonance imaging) of the lumbar spine performed in 
July 1990.  The impressions were rather prominent right sided 
disc herniation at the L5-S1 level, suspected impingement of 
the right SI nerve, and no other abnormalities.

The veteran testified at a hearing in April 1991.  Her 
testimony was to the effect that she had a low back condition 
that had its onset in service.

The veteran underwent a VA orthopedic examination in May 
1991.  She complained of constant low back pain and gave a 
history of being pushed from a truck in service and hurting 
her back.  She complained of severe tenderness on percussion 
on the lower end of the lumbar spine.  The assessment was low 
back strain.

A VA letter dated in September 1994 notes that the veteran 
had been followed for low back pain since July 1990.  It was 
noted that she had acute lumbosacral strain, persistent left 
sciatica secondary to bulging disc at L5-S1 with possible 
lateral rupture, radiation of back pain down the back of both 
legs, arthritis, and degenerative disc disease.

A VA letter dated in July 1996, written by the same physician 
who wrote the September 1994 letter discussed in the above 
paragraph, notes that the veteran had been followed since 
July 1990.  It was noted that the veteran had a 10-year 
history of low back pain at that time related to injury in 
service.  It was reported that she had traumatic arthritis of 
the knees that had worsened and took a toll on her back 
disorder by using crutches for ambulation that caused severe 
back pain.  The diagnoses included acute lumbosacral strain 
from service injury occurring in December 1980, persistent 
sciatica secondary to bulging disc at L5-S1 with possible 
lateral rupture, radiation of back pain down the back of both 
legs, traumatic arthritis of back, degenerative disc disease, 
and discogenic disease with radiculopathy and herniated 
nucleus pulposus due to service injury.

Statements from state agencies received in the 1990's are to 
the effect that the veteran was unemployable due to medical 
disabilities, including problems with her lower back.


The veteran underwent a VA medical examination in August 1996 
to determine the extent and nature of any low back disorder.  
She gave a history of low back problems due to trauma in 
service, and of surgery after service in 1995.  X-ray of the 
lumbar spine revealed post-surgery at L5-S1 with metallic 
screw fixation.  The diagnosis was residuals of trauma of 
lumbosacral spine with surgical fixation at L5-S1.


The veteran underwent a VA medical examination in November 
1996 pursuant to the March 1996 Board remand of the case to 
the RO in order to obtain an opinion as to the etiology of 
her low back disorder, including whether it was at least as 
likely as not that the low back condition was related to an 
incident of service.  The veteran gave a history of falling 
on ice after service and twisting her back, and of undergoing 
diskectomy of L5-S1 and fusion at that level in August 1995.  
The examiner reviewed the evidence in the veteran's claims 
folder and concluded that she had residuals of lumbar 
diskectomy at L5-S1 with fusion that was the result of a post 
1990 injury of falling on ice.  The examiner opined that the 
evidence did not demonstrate the presence of a chronic low 
back disorder prior to 1986 or 1990, and that it was not 
related to service.

In June 1998, the examiner who conducted the November 1996 VA 
medical examination prepared an addendum to the report of the 
examination.  It was noted that the July 1996 VA letter, 
indicating that the veteran's low back condition increased in 
severity due to the use of crutches for the service-connected 
knee disorders, was reviewed and that it was his opinion the 
low back condition was not related to service, and that the 
indication to the contrary in the July 1996 VA letter was 
unsubstantiated by the evidence.

In October 1998, the veteran underwent another VA examination 
by the physician who conducted the November 1996 VA medical 
examination.  The diagnosis was status post lumbar fusion.  
The examiner concluded that there was no evidence that the 
veteran's low back disability was aggravated by the service-
connected knee disorders.

A review of the documents in the veteran's claims folder 
shows that service connection has been granted for 
chondromalacia of the right patella, rated 10 percent; 
chondromalacia of the left patella, rated 10 percent; a scar 
of the middle finger of the right hand, rated zero percent; 
and history of procedures for cysts on ovaries, rated 
zero percent.


B.  Legal Analysis

The veteran's claim for service connection for a back 
disorder, as well as her claims for increased evaluations for 
right chondromalacia patella and left chondromalacia patella 
discussed in Section II of this decision, are well grounded, 
meaning they are plausible.  While the veteran's 
representative asserts that the reports and addendum 
concerning the veteran's recent VA medial examinations are 
inadequate to determine whether the veteran's low back 
condition was aggravated by the service-connected knee 
disorders and to determine the severity of her knee 
disorders, the Board finds that the opinions rendered by the 
VA examiner who conducted the November 1996 and October 1998 
VA medical examinations when considered with all the evidence 
of record provide sufficient medical evidence to decide the 
issues being considered in this appeal.  Hence, the Board 
finds that all relevant evidence has been obtained with 
regard to the claims and that no further assistance to the 
veteran, including another remand of the case to the RO in 
order to have the veteran examined by another physician as 
suggested by the representative, is required to comply with 
VA's duty to assist her.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1998).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The service medical records reveal that the veteran was seen 
for back problems, but these records do not contain 
sufficient clinical findings to demonstrate the presence of a 
chronic back disorder in service.  38 C.F.R. § 3.303(b).  
While the veteran asserts that she injured her back when she 
jumped or fell off a truck, and a report of treatment on 
January 31, 1980, notes that she jumped off a mail truck 2 
days ago, the service medical records do not show that she 
was treated for back problems related to such incident or due 
to other trauma.  In April 1982, she underwent a medical 
examination for separation from service and a back disorder 
was not found.

The post-service medical records do not demonstrate the 
presence of a chronic back disorder, variously classified to 
include degenerative disc disease, arthritis, right sided 
disc herniation, possible impingement of the right S1 nerve, 
and lumbosacral strain, until 1986, and these medical records 
do not link the veteran's chronic back disorder found many 
years after service to an incident of service except through 
history reported by the veteran.  While the veteran links her 
current back condition to incidents of service, this lay 
evidence is insufficient to support a claim based on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Nor is the veteran's history of a back injury in service 
credible because it is not supported by the objective medical 
evidence.  Additionally, the veteran underwent a VA medical 
examination in November 1996 and the examiner who reviewed 
all the evidence opined that the veteran's chronic low back 
disorder was not present until 1986 or 1990, and that it was 
not causally related to an incident of service.

A VA letter dated in July 1996 indicates that the veteran's 
back conditions found after service increased in severity due 
to the use of crutches for her service-connected knee 
disorders, but this letter was reviewed in 1998 by the VA 
physician who conducted the November 1996 medical examination 
and it was found to be unsupported by the medical evidence of 
record.  The physician who conducted the November 1996 VA 
medical examination reexamined the veteran in October 1998 
and opined that the veteran's low back condition was not 
aggravated by the service-connected knee disorders.  The 
Board finds the opinion of the physician who examined the 
veteran in November 1996 and October 1998 to be more credible 
than the opinion in the July 1996 VA letter because the 
former opinion is based on review of all the evidence in the 
claims folder, whereas the opinion in the July 1996 VA letter 
relies to some extent on history reported by the veteran that 
is not always credible.

After consideration of all the evidence, the Board finds that 
it shows the veteran's back conditions in service were acute 
and transitory, resolved without residual disability, and are 
unrelated to her current back problems.  The Board finds that 
the evidence does not demonstrate the presence of a chronic 
back disorder until many years after service, and that the 
more persuasive medical evidence does not causally relate a 
chronic back disorder to an incident of service or to a 
service-connected disability.  The preponderance of the 
evidence is against the claim for service connection for a 
back disability, and the claim is denied.


II.  Increased Evaluations for Right Chondromalacia Patella 
and Left Chondromalacia Patella

A.  Factual Background

Service medical records show that the veteran was seen for 
problems with her right and left knees, and that 
chondromalacia patella of both knees was found.  A summary of 
hospitalization from January to February 1982 shows that she 
underwent left knee surgery.  X-rays of both knees while in 
service revealed mild narrowing of the medial joint spaces.  
In the right knee, there was a small distal femoral medial 
osteophyte.

The veteran underwent a VA medical examination in March 1986.  
X-rays of the knees revealed minimal degenerative changes on 
the right knee with spurring of the medial femoral condyle.  
Otherwise, the knees were within normal limits.

A March 1986 RO rating decision granted service connection 
for right chondromalacia patella and assigned a zero percent 
rating for this condition, effective from September 1985.  
This rating decision also granted service connection for left 
chondromalacia patella and assigned a zero percent rating for 
this condition, effective from September 1985.

A summary of the veteran's VA hospitalization in April 1987 
shows that she underwent arthroscopy of the right knee.  The 
diagnosis was right chondromalacia patella.

An April 1989 RO rating decision increased the evaluations 
for the right and left knee conditions from zero to 
10 percent, effective from July 1988.  These evaluations have 
remained unchanged since then.

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions in the late 
1980's and 1990's, including right and left knee problems.  
The more salient medical reports with regard to her claims 
for increased evaluations for the right and left 
chondromalacia patellae are discussed in the following 
paragraphs.

The veteran testified at a hearing in April 1991.  Her 
testimony was to the effect that she had worsening pain of 
the right and left knees.

At the May 1991 VA medical examination the veteran complained 
of pain of both knees.  Examination of the knees showed no 
abnormalities with the exception of a fine crepitus felt 
beneath the patella on both sides at the end of extension.  
The diagnosis was chondromalacia patella, bilateral.

The veteran underwent a VA medical examination in August 
1996.  There was no swelling of the knees or other deformity.  
There was tenderness of the medial lateral tibial joint line 
on the right and the medial femoral joint line on the right 
(left).  She was tender over the left femoral tibial joint 
lines medially and laterally.  She had painless range of 
motion of the knee joints from zero to 80 degrees.  There was 
no anterior, posterior or lateral laxity of the knee joints.  
X-rays of the knees were normal.  The diagnosis was residuals 
of trauma of both knees with limitation of range of motion.

The July 1996 VA letter notes that the veteran had worsening 
traumatic arthritis of the knees.  The diagnosis was knees 
giving way due to traumatic osteoarthritis.

Statements from various state agencies received in the 1990's 
are to the effect that the veteran was unemployable due to 
medical problems, including knee disorders.

At the November 1996 VA medical examination the veteran had 
full range of motion of the knees.  There was minimal 
internal tibial torsion noted.  Both collateral and cruciate 
ligaments were intact.  X-rays of the knees reportedly showed 
no evidence of subluxation of the patella.  There were 
minimal osteophytes, particularly in the left knee over the 
lateral femoral condyle and similar degenerative changes of 
both knee joint medial compartments noted with squaring and 
incongruity.  The X-rays of the knees clearly showed patella 
alta. The diagnosis was degenerative osteoarthritis of the 
knee joints, minimal, bilaterally, with internal tibial 
torsion.  The examiner noted that the veteran's 
chondromalacia patellae with internal tibial torsion was more 
or less a developmental entity.

In the June 1998 addendum to the November 1996 VA medical 
examination, the physician noted that the veteran's 
chondromalacia patellae were clearly a developmental entity 
without injury in service.

At the October 1998 VA medical examination there was marked 
internal tibial torsion of the knees with so-called winking 
patella, bilaterally.  Range of motion of the knee joint was 
extension to zero degrees and flexion to 140 degrees, 
bilaterally.  Patellofemoral crepitation was of moderate 
degree.  There was marked laxity of the patella.  X-rays of 
the knees showed significant patellar tilting and 
subluxation.  Marginal osteophytes were also noted.  The 
diagnoses were chondromalacia patellae secondary to patellar 
malalignment and internal tibial torsion, bilateral; and 
patellae alta.  The examiner noted that the veteran would 
have painful motion and weakness and impairment due to the 
chondromalacia patellae with flare-up, particularly on 
increased activities, such as jogging or stair walking.  
There was no evidence of weakened movement, excess 
fatigability, and incoordination.  It was noted that the 
veteran's internal tibial torsion and patella alta was a 
developmental condition.

A review of the documents in the veteran's claims folder 
shows that the right chondromalacia patella and left 
chondromalacia patella have been evaluated under diagnostic 
codes 5010 and 5014.


B.  Legal Analysis

The evidence shows that the veteran has developmental 
internal tibial torsion and patella alta.  These conditions 
are not service-connected and their manifestations may not be 
considered in the evaluation of her service-connected right 
and left knee disabilities.  38 C.F.R. § 4.14 (1998).  While 
the traumatic arthritis and chondromalacia patellae of the 
knees may be due to the non-service-connected developmental 
conditions, service connection has been granted for these 
conditions and their manifestations must be considered in the 
evaluations the right chondromalacia patella with traumatic 
arthritis and the left chondromalacia patella with traumatic 
arthritis.  Traumatic arthritis and chondromalacia are rated 
as degenerative arthritis of the affected joint.  38 C.F.R. 
§§ 4.71a, Codes 5010 and 5014.  While service-connection is 
in effect for 2 conditions of each knee joint, the veteran is 
only entitled to one evaluation for each joint as each 
condition produces the same impairment.  38 C.F.R. § 4.14.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 
20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Code 5003.  With any form of arthritis, painful motion is an 
important factor.  It is the intention of the rating schedule 
to recognize actually painful, unstable or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.


The medical evidence in this case does not indicate the 
presence of recurring subluxation or instability due to right 
chondromalacia patella with traumatic arthritis or left 
chondromalacia patella with traumatic arthritis to warrant 
compensable evaluations for the right or left knees under 
diagnostic code 5257.  The report of her VA medical 
examination in August 1996 indicates the presence of slight 
noncompensable limitation of flexion of the right and left 
knees, but the reports of her VA medical examinations in 
November 1996 and October 1998 reveal no limitation of motion 
of either knee. 


While the medical evidence as a whole does not indicate the 
presence of limitation of motion of either knee, it does 
indicate the presence of occasional noncompensable limitation 
of flexion of the knees.  Additionally, the veteran testified 
to the effect that she has worsening pain of the knees and 
statements from state agencies are to the effect that she has 
employment problems due to medical conditions, including her 
right and left knee conditions.  The examiner who conducted 
the October 1998 VA medical examination noted that she would 
experience painful motion and weakness of the knees during 
periods of flare-up, particularly with increased activities, 
such as when jogging or stair walking.


After consideration of all the evidence, the Board finds that 
it supports the assignment of 10 percent evaluations for each 
knee under the provisions of diagnostic code 5003 with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45 
and the holding of the Court in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, the Court held that the Board erred 
must consider functional loss due to pain under 38 C.F.R. 
§ 4.40 (1998) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 when evaluating the severity of a 
joint disability.  Under the circumstances in this case, the 
current 10 percent evaluations for the right and left knee 
disorders best represent her disability picture.  The 
evidence does not show that the right or left knee disorders 
produce functional impairment warranting the assignment of a 
rating in excess of 10 percent under diagnostic codes 5260 or 
5261 based on impairment analogous to significant limitation 
of motion of either knee or under any other diagnostic code.


The preponderance of the evidence is against the claims for 
higher ratings for the right and left knee disorders.  
Therefore, the claims are denied.

Since the preponderance of the evidence is against the claims 
for service connection for a back disorder and increased 
evaluations for right chondromalacia patella with traumatic 
arthritis and left chondromalacia patella with traumatic 
arthritis, the benefit of the doubt doctrine is not for 
application with regard to these claims.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for a back disability is denied.

Increased evaluations for right chondromalacia patella and 
left chondromalacia patella are denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

